Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered November 28, 2000, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied his right to a speedy trial pursuant to CPL 30.30. After subtracting periods of delay directly resulting from the defendant’s pretrial motion practice (see People v Grimaldi, 209 AD2d 239 [1994]; People v Garrett, 182 AD2d 496 [1992]), delays to which the defendant consented, adjournments due to the defendant’s counsel’s actual engagement on another matter, the periods during which the defendant was without counsel through no fault of the Supreme Court (see CPL 30.30 [4] [f]; People v Melendez, 182 AD2d 644, 645 [1992]), and the periods of delay attributable to the failure of the defendant’s counsel to appear, the total time chargeable to the People was within the permitted six calendar months (see CPL 30.30 [1] [a]; [4]; People v Cortes, 80 NY2d 201, 207 n 3 [1992]; People v Anderson, 66 NY2d 529 [1985]).
The arguments advanced in the defendant’s supplemental pro se brief are unpreserved for appellate review because they were never raised in the CPL 30.30 motion before the Supreme Court (see CPL 470.05 [2]).
The defendant’s remaining contentions are without merit. Ritter, J.P., S. Miller, Goldstein and Adams, JJ., concur.